Case 1:19-cv-02337-AJN-SN Document 53 Filed 04/02/20 Page 1of1

RANNI @@ LAW FIRM

 

 

Joseph J. Ranni, LL.M.
Attorney at Law

ADMITTED IN
NEWYORK, NEW JERSEY,
PENNSYLVANIA AND FLORIDA

By ECF

April 2, 2020
Honorable Sarah Netburn
U.S. District Courthouse
Southern District of New York
40 Foley Street, Courtroom 430
New York, New York 10007

Re: Teddy Volkswagen of the Bronx, LLC v. Phillip Demersky
Case No.: 1:19-ev-2337 (AJN) (SN)

Dear Judge Netburn:

As you are aware our office represents the Defendant in connection with the
above action.

Due to circumstances relating to COVID-19, Defendant respectfully seek a
twenty (20) day extension to oppose Plaintiff's Rule 12 motion. Plaintiff has consented.

My counsel assisting in the motion became ill. Still adjusting to remote working
as well.

Please contact our offices if there is any additional information or documentation
that may be helpful to the Court’s review. Thank you for your time, attention and
consideration of this matter.

Sincerely,
Joseph J. Rannw

Joseph J. Ranni

cc: Emanuel Kataev, Esq. (via ECF)

 
